Title: Abigail Adams to John Lowell, 27 December 1779
From: Adams, Abigail
To: Lowell, John



Sir
Braintree December 27 1779

Your very polite reply to my Letter demands my acknowledgment. If I should find myself embarressed at any time I shall not fail making use of your kindly offerd Friendship and assistance. If Sir it will be of any service to you to receive the Hard Money giving me the current exchange it is at your Service if you will please to signify it, tho it will be but small sums that I shall exchange at a time and that as seldom as possible.
Mr. Adams has a small Farm upon which I live, and by Letting it to the Halves it supplies me with many necessaries. My family is not numerous, and my wants are circumscribed in a small compass

“Having learnt the virtue and the Art
To live on little with a cheerful Heart.”

For ever since Mr. Adams engaged in publick Buisness I relinquished the prospect of any thing more than a competent support. His motives you know Sir were not mercenary and he has too much honour and Integrity to serve himself or his family at the expence of his country. I frankly own that I derive more pleasure from this reflection than wealth could bestow.

Excuse Sir this freedom and permit me to assure you that at this cottage I shall welcome Mr. and Mrs. Lowell whenever her Health will afford that pleasure To your obliged Friend & Humble Servant,

A Adams

